Case 3:17-cv-00717-TJC-PDB Document 54 Filed 12/22/20 Page 1 of 4 PageID 359




                            United States District Court
                             Middle District of Florida
                               Jacksonville Division


AVERY M. MCKNIGHT,

             Plaintiff,

V.                                                         NO. 3:17-CV-717-J-32PDB

ROBERT GIBSON ET AL.,

             Defendants.


                                       Order

      Avery McKnight moves to compel medical records from defendant Chad
Poppell in his official capacity as Secretary of the Florida Department of Children
and Families (“DCF”). Doc. 52.

      In the third amended complaint, McKnight alleges that a state court found he
was legally insane because of a mental illness and committed him to DCF’s custody
for treatment. Doc. 19 ¶¶ 8–11. He alleges that personnel at the Northeast Florida
State Hospital excluded him from certain services or programs, failed to treat him in
the most integrated setting for his needs, and denied his requests for day passes or
field trips even though his medical team had recommended them. Doc. 19 ¶¶ 14–16.
He alleges that at the North Florida Evaluation and Treatment Center, he warned a
counselor and other staffers that he and others “were concerned about a known
violent resident named Paul, who had been punching and kicking a brick wall” and
was reputed to have a black belt in martial arts. Doc. 19 ¶¶ 29–32. He alleges that
Paul attacked two staff members and at least three residents and, after McKnight’s
warnings, attacked another staff member. Doc. 19 ¶¶ 33–34. He alleges that about a
month after his warnings, Paul kicked him in the head, causing blurred vision, pain,
suffering, and hospitalization. Doc. 19 ¶ 35. He alleges that he submitted a grievance
Case 3:17-cv-00717-TJC-PDB Document 54 Filed 12/22/20 Page 2 of 4 PageID 360




about the attack and, a few days later, Paul attacked him again, injuring his left
shoulder. Doc. 1 ¶¶ 37, 39.

      McKnight contends DCF discriminated again him because of a disability and
individual defendants were deliberately indifferent to a foreseeable risk of serious
harm. Doc. 1 at 3–4, 5–7.

      McKnight explains that he requested these documents or items from Poppell
in June 2020:

          •   Paul Secada’s medical file and/or chart during his involuntary
              commitment to include his stay during 2015–2016. Provide all
              videos and reports of all Mr. Secada’s attacks on staffers and
              residents including, but not limited to, staffers Registered Nurse
              (RN) Diane (LNU), Barry Moss, and Burney (LNU), and residents
              Scott Matlock, Rashad Dawkins, Keyon Limpskin and Jimmie
              Cason. Also produce all related documents, including incident
              forms concerning Mr. Secada’s attacks on staff and other
              residents, written complaints concerning Mr. Secada’s attacks on
              staff and other residents, and all other communications and/or
              memoranda concerning Mr. Secada’s attacks on staff and other
              residents.
          •   McKnight’s complete chart and/or file compiled during his stay at
              Northeast Florida State Hospital.

Doc. 52 at 1–2.

      McKnight states that Poppell responded with some documents but asserted
the remainder were protected under state and federal privacy laws requiring a court
order and good cause. Doc. 52 at 2; see Doc. 52-1 (the defendants’ privilege log).
McKnight states that although he could request his own medical records directly from
the hospital, he would have to pay $1 a page to have the records copied. Doc. 52 at 2.

      McKnight requests an order compelling Poppell to provide the documents
within thirty days (the concluding paragraph requests fourteen days) under state and
federal law. Doc. 52 at 2, 3.


                                           2
Case 3:17-cv-00717-TJC-PDB Document 54 Filed 12/22/20 Page 3 of 4 PageID 361




       Chapter 394 of the Florida Statutes, titled “Mental Health,” provides that
clinical records are confidential but may be released without authorization from the
patient if a court orders the release. Fla. Stat. § 394.4615(2)(c). “In determining
whether there is good cause for disclosure, the court shall weigh the need for the
information to be disclosed against the possible harm of disclosure to the person to
whom such information pertains.” 1 Id.

       Under Health Insurance Portability and Accountability Act (“HIPAA”)
regulations, a “covered entity” “may disclose protected health information [“PHI”] in
the course of any judicial or administrative proceeding” without written authorization
from the affected individual (1) in “response to an order of a court or administrative
tribunal, provided that the covered entity discloses only the [PHI] expressly
authorized” or (2) in “response to a subpoena, discovery request, or other lawful
process, that is not accompanied by an order of a court or administrative tribunal” if
the “covered entity receives satisfactory assurance” that the party seeking the
information has made reasonable efforts to obtain a qualified protective order. 2 45
C.F.R. § 164.512(e)(1)(i)–(ii)(B). A qualified protective order is “an order of a court …
or a stipulation by the parties to the litigation” that (1) prohibits “the parties from
using or disclosing the [PHI] for any purposes other than the litigation or proceeding
for which such information was requested” and (2) requires “the return to the covered
entity or destruction of the [PHI] (including all copies made) at the end of the
litigation or proceeding.” Id. § 164.512(e)(1)(v).



       1The  defendants also cite Fla. Stat. § 916.107(8) in the log. Doc. 52-1 at 1. That statute,
under Chapter 916 (“Mentally Ill and Intellectually Disabled Defendants”), provides that a
clinical record for a forensic client may be released “[t]o persons authorized by order of court
and to the client’s counsel when the records are needed by the counsel for adequate
representation.” Fla. Stat. § 916.107(8)(a)(2).
       2PHI  is “individually identifiable health information” that is transmitted by or
maintained in electronic media or “any other form or medium.” 45 C.F.R. § 160.103. A
“covered entity” is a health plan, a health care clearinghouse, or a “health care provider who
transmits any health information in electronic form in connection with a transaction covered
by this subchapter.” Id.

                                                3
Case 3:17-cv-00717-TJC-PDB Document 54 Filed 12/22/20 Page 4 of 4 PageID 362




      McKnight establishes good cause for the records. PHI of McKnight and Secada
is necessary to prosecute and defend the claims in this action, McKnight could obtain
his own PHI without a court order, and the possible harm of disclosure to Secada is
minimal because of disclosure restrictions.

      The Court grants the motion, Doc. 52, to the extent it will separately enter a
qualified protective order and directs the defendants to fully respond to McKnight’s
discovery requests by January 27, 2021.

      Ordered in Jacksonville, Florida, on December 22, 2020.




                                          4
